           Case 5:18-cv-01745-LCB Document 77 Filed 03/12/20 Page 1 of 8                                   FILED
                                                                                                  2020 Mar-12 PM 03:38
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

HILTON GERMANY,                                )
JONNIE BEY,                                    )
                                               )
                Plaintiffs,                    )       CASE NO. 5:18-cv-01745-LCB
                                               )
v.                                             )
                                               )
CITY OF HUNTSVILLE, et al.,                    )
                                               )
                Defendants.                    )

                    REPLY BRIEF OF CITY OF HUNTSVILLE
              IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       The City of Huntsville (the “City”) respectfully submits the following in further

support of its motion for summary judgment:

       A.       The Video Evidence Blatantly and Overwhelmingly Contradicts
                Plaintiffs’ Version of Events

       Plaintiffs have pointed to what they purport to be a number of alleged “facts”

(e.g., Doc. 66 ¶¶ 115-39)1 that are not merely “disputed,” but are either completely

unsupported by the record or are in fact utterly refuted by clear video evidence. As

far as the City can piece together Plaintiffs’ version of events,2 it seems they contend


       1
           Citations are to actual page numbers, not ECF page numbers.
       2
          The Court has instructed that any response to a statement of facts included in a motion for
summary judgment “must be followed by a specific reference to those portions of the evidentiary
record upon which the dispute is based.” (Doc. 11 at 18). “Each statement of fact should be
supported by its own evidentiary citation . . . .” (Id. at 18 n.2). But rather than complying with this
mandate, Plaintiffs simply make conclusory assertions that some facts are “disputed” without citing
to the record (see, e.g., Doc. 66 ¶ 40) and/or by wholesale incorporating previous paragraphs without
          Case 5:18-cv-01745-LCB Document 77 Filed 03/12/20 Page 2 of 8




that Germany engaged peacefully and cooperatively with Officer Hall from the outset

(id. ¶ 116), was almost immediately threatened with arrest (id.), calmly and quietly

asked Officer Hall to leave the property (id.), and then cooly advised his mother to

go back inside the house (id. ¶ 118). Plaintiffs then appear to recount a fanciful

scenario where, after officers entered his house, Germany measuredly advised them

that he had not let them in (id. ¶ 126); after the officers sought to effect his arrest,

Germany “asked the officers to stop because he was giving up” (id. ¶ 128), but then

suffered blows from unspecified “officers” while in handcuffs (id. ¶¶ 128-30).

       The video and audio record unambiguously tells a dramatically different story.

Germany was threatening violence (to the point of threatening to kill someone), even

before the officers arrived. (911 Call pt. 2 at 1:06-1:22). He was immediately

combative with Officer Hall and repeated his threat to kill someone. (Hall Bodycam

23:54-59). Officer Hall did not threaten to arrest anyone, but instead inquired into the

situation. (Id. 24:00-26:08). In response, Germany shouted profanity loudly enough

to be heard by a neighbor, who Officer Hall saw come to the window of a nearby



explaining how the earlier responses apply to the later paragraphs (see, e.g., id. ¶ 43). Because this
approach fails to meaningfully comply with Plaintiffs’ obligations pursuant to Rule 56, the Court
should strike or otherwise disregard their factual response (id. ¶¶ 1-113) in its entirety. See, e.g.,
Wika Instrument I, LP v. Ashcroft, Inc., 2015 WL 11199059, at *1 n.2 (N.D. Ga. July 10, 2015)
(disregarding the parties’ “incorporat[ion] by reference [of] voluminous statements of undisputed
materials facts,” as “[i]t is not the court’s role to scour the record to determine whether there is a
basis for the parties’ contentions”). Nonetheless, Defendants have done their best to tease out a
coherent factual response from Plaintiffs’ deficient brief.

                                                  2
            Case 5:18-cv-01745-LCB Document 77 Filed 03/12/20 Page 3 of 8




house before stepping outside. (Id. 26:06-17); (e.g., Hall Depo. 18:14-22).3 After

Officer Hall directed Germany to place his hands behind his back, he loudly refused

and entered his house, with Bey obstructing Officer Hall’s pursuit for several

minutes. (Hall Bodycam 26:17-30:18). When Germany retreated further inside and

the officers continued their pursuit, Germany truculently refused to cooperate with

their arrest,4 and he violently resisted their efforts to effect that arrest for about a

minute and a half before handcuffs could be placed on him. (See, e.g., id. 30:18-

32:30). No one punched Germany once he was restrained, and in fact all force ceased

as soon as he was handcuffed. (See, e.g., id. 31:55-32:30); (Slater Bodycam 31:55-

32:30); (Toney Bodycam 32:14-42). This record wholly discredits the vast majority

of Plaintiffs’ additional “facts.” (Cf. Doc. 66 ¶¶ 37, 40, 46, 68, 116-30).

        3
          Plaintiffs do not dispute that Officer Hall saw someone come to a window at a nearby
house immediately after Germany’s outburst, and they point to no evidence to the contrary. (See
Doc. 66 ¶ 25) (not disputing Doc. 49 ¶ 25). Plaintiffs simply deny that anyone was outside at that
specific point in time (see id. ¶ 117), a point that no one has asserted.

        Plaintiffs also offer no evidence (see Doc. 66 ¶ 40) to genuinely dispute the fact that after
Germany’s “very loud outburst,” someone later came outside and watched events from the front yard
of the same property. (See Hall Depo. 23:7-24:10, 75:9-23). At most, Plaintiffs allege that one
neighboring house was “unoccupied” (Doc. 66 ¶ 115), but the neighbor in question was standing
outside a different residence that was not visible to Germany from his vantage point at that time.
(See Doc. 49 ¶ 40 & n.4) (citing to record). While some of the officers did not see this neighbor, no
witness with a view of that property has denied that the neighbor actually came outside in response
to Germany’s outburst. (See e.g., Flannery Depo. 13:22-14:1) (“I wasn’t looking.”).
        4
          Plaintiffs assert that it is “disputed” that Germany balled his fists as if to fight the officers,
but they cite no evidence to support any contrary version of events. (See Doc. 66 ¶ 68). The video
is unclear on this point, but the undisputed witness testimony establishes that Germany did, in fact,
engage in this aggressive posture. (Wooden Depo. 12:3-7); (Hall Decl. ¶ 50). No one—not even
Plaintiffs themselves—has testified otherwise.

                                                     3
        Case 5:18-cv-01745-LCB Document 77 Filed 03/12/20 Page 4 of 8




      Under controlling precedent, the Court is required to resolve any purported

factual disputes in the light depicted by the video evidence. See Scott v. Harris, 550

U.S. 372, 380-81 (2007). Plaintiffs’ citations to decisions where video evidence was

incomplete or lacked an audio track are entirely inapposite. (See, e.g., Doc. 66 ¶ 17)

(citing Logan v. Smith, 439 Fed. Appx. 798, 800-01 (11th Cir. 2011), and

Pourmoghani-Esfahani v. Gee, 625 F.3d 1313, 1315-16 & n.2 (11th Cir. 2010)). In

contrast to those cases, the Court here has the benefit of ten officers’ bodycam videos,

complete with full sound, recording all relevant events—and “utterly discredit[ing]”

Plaintiffs’ self-serving testimony and unsupported argumentation. See Scott, 550 U.S.

at 380. Because Rule 56 does not require the Court to accept Plaintiffs’ “visible

fiction,” see id. at 381, the record viewed as a whole makes clear that Defendants are

entitled to judgment as a matter of law.

      B.     Because the Defendant Officers Are Immune From Suit, the City
             Remains Entitled to Statutory Immunity from Germany’s Claim

      Plaintiff Germany concedes that the City is immune for the actions of any

Defendant Officer who is entitled to immunity by operation of Ala. Code § 6-5-338.

(Doc. 70 at 2-3). Additionally, Plaintiffs do not argue that the City should be held

liable for the actions of Officer Sellers or of any other officer who was involved in

the events underlying this lawsuit. (See id. at 2-4). Therefore, for the reasons stated

in the initial and reply briefs in support of the motions for summary judgment filed


                                           4
        Case 5:18-cv-01745-LCB Document 77 Filed 03/12/20 Page 5 of 8




by Officer Hall, Officer Wooden, Officer Flannery, Officer Sellers and Officer Slater,

the City is entitled to immunity pursuant to Ala. Code § 6-5-338(b).

      Moreover, Plaintiffs have failed to overcome the statutory prohibition on

municipal liability for torts as set forth in Ala. Code § 11-47-190. Although Plaintiffs

argue that the statute does not bar Count VIII because that claim purportedly sounds

in “unskillfulness” (see id. at 3-4), that argument fails for two reasons. First, as the

City has argued in its opening brief (and as Plaintiffs do not dispute), Ala. Code § 6-

5-338(b) operates to immunize the City even where an officer allegedly acts with

unskillfulness. (See Doc. 59 at 5-8) (citing, e.g., Hardy v. Town of Hayneville, 50 F.

Supp. 2d 1176, 1199 (M.D. Ala. 1999)). Second, and more critically, Plaintiffs offer

no evidence that the officers in question acted unskillfully; instead, they simply cite

the allegations of their complaint to that end. (See Doc. 70 at 4) (citing Doc. 28

¶ 113). A plaintiff’s mere allegations in a pleading, without more, are insufficient to

survive summary judgment. See, e.g., Levin v. Palm Beach County, 752 Fed. Appx.

734, 739-40 (11th Cir. 2018) (quotation omitted) (“[C]onclusory allegations [are] not

sufficient to oppose a motion for summary judgment.”); Miles v. Celadon Group, Inc.,

382 F. Supp. 3d 1246, 1248 (N.D. Ala. 2019) (noting that party seeking to oppose

summary judgment “may not merely rest on his pleadings”). Plaintiffs point to

nothing in the record, outside of their single conclusory allegation, supporting any

conclusion that the Defendant Officers acted with unskillfulness, neglect, or

                                           5
          Case 5:18-cv-01745-LCB Document 77 Filed 03/12/20 Page 6 of 8




carelessness. In the absence of such evidence, Ala. Code § 11-47-190 bars Plaintiffs’

state-law claim against the City regardless of the impact of Ala. Code § 6-5-338(b).

        In summary, Ala. Code § 6-5-338(b) immunizes the City as to Germany’s state-

law claim in Count VIII because Officer Hall, Officer Wooden, Officer Flannery,

Officer Sellers and Officer Slater are each entitled to peace-officer immunity. But

even if this were not the case, because Plaintiffs do not dispute that the Defendant

Officers acted intentionally (see Doc. 59 at 10), and because Plaintiffs offer no

evidence of any officer’s purported “neglect, carelessness, or unskillfulness,” Ala.

Code § 11-47-190 prohibits municipal liability in this case. For both reasons, the City

is entitled to immunity as to Germany’s state-law assault and battery claim in Cont

VIII.

                                    C.   Conclusion

        For the foregoing reasons, and for those stated in the City’s initial brief (Doc.

59), the motion for summary judgment filed by the City of Huntsville is due to be

granted, and the City is entitled to dismissal from this action with prejudice.



                                                s/ George W. Royer, Jr.
                                                George W. Royer, Jr.

                                                s/ David J. Canupp
                                                David J. Canupp



                                            6
        Case 5:18-cv-01745-LCB Document 77 Filed 03/12/20 Page 7 of 8




LANIER FORD SHAVER & PAYNE, P.C.
P. O. Box 2087
2101 West Clinton Avenue, Suite 102 (35805)
Huntsville, AL 35804
Phone: 256-535-1100 / Fax: 256-533-9322
E-mail: gwr@LanierFord.com & djc@LanierFord.com

Attorney for Defendant City of Huntsville




                                       7
         Case 5:18-cv-01745-LCB Document 77 Filed 03/12/20 Page 8 of 8




                            CERTIFICATE OF SERVICE

       I certify that I have filed the foregoing with the Clerk of the Court using the
ECF System, which will send notification of such filing to those parties of record who
are registered for electronic filing, and further certify that those parties of record who
are not registered for electronic filing have been served by mail by depositing a copy
of the same in the United States mail, first class postage prepaid and properly
addressed to them as follows:

                  Terrell E McCants
                  Burrell & McCants
                  712 32nd St. S
                  Birmingham, AL 35233
                  205-202-5599
                  Fax: 877-856-3633
                  Email: terrell@burrellmccants.com

on this the 12th day of March, 2020.

                                                s/ George W. Royer, Jr.
                                                George W. Royer, Jr.




                                            8
